Citation Nr: 1123014	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to special monthly compensation on the basis of aid and attendance criteria.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held in July 2006 before a Veterans Law Judge who is no longer employed by the Board and thus, is unavailable to participate in the present decision.  In correspondence dated in April 2011 the Veteran declined an opportunity to testify at an additional hearing.  A copy of the transcript of the July 2006 hearing is of record.  The Board remanded the issues on appeal for additional development in April 2007 and February 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in its April 2007 and February 2009 remand orders the Board instructed the AMC as the agency of original jurisdiction (AOJ) to "initially adjudicate by separate rating decision the veteran's original claim for service connection for Guillain-Barre syndrome, secondary to service-connected [posttraumatic stress disorder (PTSD)]; his claim to reopen for direct service connection for Guillain-Barre syndrome; and his claim for increase for PTSD."  Notice of the actions taken and of the appellate rights, as applicable, were then to be provided to the Veteran and he was to be informed that additional action was required to timely perfect for appeal any adverse determinations.  The Board notes that there is no evidence in the available record of a separate rating decision as to these issues nor of a proper adjudication of the claims.  The Board notes that these issues are so inextricably intertwined with the issues on appeal that for reasons of judicial economy they must be addressed prior to appellate review.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the case must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must formally adjudicate the issues of entitlement to service connection for Guillain-Barre syndrome, secondary to service-connected PTSD; his request to reopen the claim for direct service connection for Guillain-Barre syndrome; and his claim for increase for PTSD.  The Veteran should be notified of any determination adverse to his claims and advised of his procedural and appellate rights as they pertain to those decisions.

2.  The AOJ should then readjudicate the issues on appeal in light of the determinations pursuant to paragraph #1.  If the issues remain denied the Veteran must be provided a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



